Citation Nr: 0634082	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  05-02 148	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
hand muscle injury residuals of a grenade explosion.

2.  Entitlement to a rating in excess of 10 percent for right 
hand nerve injury residuals of a grenade explosion.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to July 1970, and from April 1971 to October 1973.  
This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision by Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.  

The rating decision on appeal also increased the rating for 
post-traumatic stress disorder (PTSD) to 30 percent.  In his 
Notice of Disagreement (NOD), filed in July 2004, the veteran 
contended that the PTSD met the criteria for a 50 percent 
rating.  A July 2005 rating decision increased the rating for 
PTSD to 70 percent, and also granted a total disability 
rating based on individual unemployability.  That rating 
decision noted that the grant of the 70 percent rating for 
PTSD was a "full grant of issue on appeal."  The veteran 
has not contended that he is entitled to a 100 percent 
schedular rating for PTSD, and such matter was not addressed 
at his videoconference hearing before the undersigned in 
December 2005.  It is not before the Board, and will not be 
addressed below.  During the hearing it was established that 
the veteran would forward additional medical evidence to the 
Board, and that he wished to waive RO consideration of this 
evidence.  That evidence was received at the Board in 
December 2005 and is being considered.


FINDINGS OF FACT

1.  The appellant is right-hand dominant.

2.  The veteran's muscle injury residuals of a right hand 
grenade injury are manifested by injury to muscle group (MG) 
VII that may not reasonably be characterized as more than 
moderate.
3.  The veteran's nerve injury residuals of a right hand 
grenade injury are manifested by complaints of numbness and 
tingling in the hand, nearly full motor strength, intact 
sensory touch, and bilaterally symmetrical deep tendon 
reflexes of the upper extremities; these findings equate to 
no more than mild incomplete paralysis of the median nerve.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for 
right hand muscle injury residuals of a grenade explosion.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.73, Diagnostic 
Code (Code) 5307 (2006)

2.  A rating in excess of 10 percent is not warranted for 
right hand nerve injury residuals of a grenade explosion.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Code 8515 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  A March 2004 letter 
from the RO explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  The June 2004 rating decision, a 
December 2004 statement of the case (SOC) and a July 2005 
supplemental SOC provided the text of applicable regulations 
and explained what the evidence showed and why the claims 
were denied.   Although the veteran was not provided notice 
regarding criteria for effective dates of awards (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)) such 
notice would only be relevant if the benefits sought were 
being granted. 
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOC and to supplement the 
record after notice was given.  He is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  Additionally, the veteran was 
provided with VA medical examinations in February 2003 and 
March 2004.  He has not identified any additional evidence 
pertinent to these claims.  VA's assistance obligations are 
met.  The veteran is not prejudiced by the Board's proceeding 
with appellate review.

II.  Factual Background

The veteran suffered second degree burns to his right hand 
from a mishap with a grenade simulator in service at Fort 
Carson, Colorado, in September 1973.  A March 2003 rating 
decision granted service connection for muscle injury of the 
right hand due to burn, rated 10 percent from August 2002.  
That rating decision also granted service connection for 
nerve injury of the dorsum of the right hand due to burn, 
also rated 10 percent from August 2002.  In March 2004, the 
veteran filed a claim for increased ratings.  The June 2004 
rating decision on appeal recharacterized the disabilities 
essentially as stated on p.1.  The 10 percent ratings for 
each disability were continued.  The veteran has expressed 
his disagreement with those evaluations.

A VA examination in February 2003 noted that the veteran was 
right handed.  He reported muscle loss and numbness over the 
area between the first and second metacarpals of the right 
hand.  He indicated that this affected his ability to lift 
objects, and caused difficulty with writing.  On examination, 
there was a very slight decrease in grasp of the right hand.  
There was mild intraosseous muscle loss between the first and 
second metacarpals on the right hand on the dorsum.  The 
veteran could oppose the tip of the thumb, but could not 
touch the palmar surface of the right hand; he also had 
difficulty opposing the tips of the second and third fingers 
to the palmar surface of the right hand.  There was an 
approximate gap of one inch between each of these, which 
widened to two to three inches with repetitive testing.  
Otherwise, the veteran could completely flex and extend all 
of the joints of the right hand, including all of the 
fingers, without difficulty.  The veteran reported that he 
did not lose his grip, but with repeated activity the right 
hand weakened.  X-rays were normal.  The diagnosis was old 
second-degree burns to the right hand secondary to a grenade 
simulatory explosion, with an area of numbness secondary to 
nerve damage over the dorsum of the right hand between the 
first and second metacarpals, with mild muscle loss about 
this area.  The examiner commented that the veteran was able 
to completely extend all of the fingers of the right hand, 
but could only flex the second and third fingers from zero to 
60 degrees repeatedly.  He exhibited mild to moderate fatigue 
and mild to moderate weakness, but no pain or incoordination 
while flexing these fingers.
On VA examination in March 2004, the veteran reported lost 
manipulative ability of his right hand, with impaired ability 
to feel, finger, and handle.  He reported particular 
difficulty with using a screwdriver, and stated that at times 
he dropped objects.  On examination, his right hand grip was 
only fair.  There was 4/5 strength of the index finger of the 
right hand; 3/5 strength of the extensor muscles of the right 
thumb; and 4/5 strength of the flexor muscles.  There was 
hypesthesia to light touch and pinprick of the anatomical 
snuffbox of the right hand.  All hand joints showed a full 
range of motion, and vascular function was intact.  

Electromyography (EMG) testing in March 2004 was essentially 
normal.  The impression was neuropathy, traumatic, right 
superficial radial nerve.

Physical evaluation in June 2004 by the Arizona Department of 
Economic Security Disability Determination Services found 
well-developed and muscular upper extremities, with 
symmetrical hands.  There was no evidence of thenar or 
hypothenar atrophy.  The right hand showed minimal scarring 
overlying the dorsal thumb and first interosseous muscle.  
The veteran was able to oppose his thumb to all fingers and 
perform tight handgrips bilaterally.  His pinch strength was 
normal.  Sensory touching was intact to pinprick and touch, 
although the veteran reported tingling when the examiner 
touched the dorsal first finger, dorsal thumb, and dorsal 
first interspace.  Deep tendon reflexes were 1+ throughout 
both upper extremities.  The relevant assessment was history 
of injury to the right thumb, which appeared minor by 
examination; no focal neuromuscular deficits noted 
objectively.

VA occupational therapy [for rehabilitation following a 
stroke] notes dated in December 2004, submitted with a waiver 
of RO consideration noted right hand grasp of 74 pounds on 
one occasion and 85 pounds on another occasion, from a 
baseline of 65 pounds.  Lateral pinch was 10 pounds from a 
baseline of 11 pounds.

III.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2006).  Separate diagnostic codes identify the 
various disabilities.  Musculoskeletal disorders are rated 
with consideration of the resulting functional impairment.  
38 C.F.R. §§ 4.1, 4.10, 4.40 (2006); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006).  If there is 
a question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A muscle injury evaluation 
will not be combined with a peripheral nerve paralysis 
evaluation of the same body part unless the injuries affect 
entirely different functions.  38 C.F.R. § 4.55(a).  

Muscle Injury

The veteran's right hand muscle injury is currently rated 10 
percent under 38 C.F.R. § 4.73, Code 5307 for injuries to MG 
VII (muscles arising from the internal condyle of the 
humerus).  The functions of this muscle group are flexion of 
the wrist and fingers.  Under Code 5307, a slight muscle 
injury warrants a noncompensable (zero percent) rating; a 
moderate muscle injury warrants a 10 percent rating; a 
moderately severe muscle injury to the dominant side warrants 
a 30 percent rating; and a severe muscle injury to the 
dominant side warrants a 40 percent rating.

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c).

The type of injury associated with a moderate muscle 
disability is a through-and-through or deep penetrating wound 
of short track from a single bullet, small shell or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  A history 
with regard to this type of injury should include service 
department record or other evidence of in-service treatment 
for the wound and record of consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use 
affecting the particular functions controlled by the injured 
muscles.  Objective findings should include entrance and (if 
present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2).

The type of injury associated with a moderately severe muscle 
disability is a through-and-through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include service medical 
record or other evidence showing prolonged hospitalization 
for treatment of wound, record of consistent complaints of 
cardinal signs and symptoms of muscle disability, and, if 
present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
(if present) exit scars indicating the track of the missile 
through one or more muscle groups, and indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with the sound side.  
Tests of strength and endurance compared with sound side 
should demonstrate positive evidence of impairment.  38 
C.F.R. § 4.56(d)(3).

The type of injury associated with a severe disability of 
muscles is a through-and-through or deep penetrating wound 
due to high-velocity missile, or large or multiple low 
velocity missiles, or with shattering bone fracture or open 
comminuted fracture with extensive debridement, prolonged 
infection, or sloughing of soft parts, intermuscular binding 
and scarring.  A history consistent with this type of injury 
would include service department record or other evidence 
showing hospitalization for a prolonged period for treatment 
of wound, record of consistent complaint of cardinal signs 
and symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
findings of a severe disability would include ragged, 
depressed and adherent scars indicating wide damage to muscle 
groups in missile track; palpation shows loss of deep fascia 
or muscle substance, or soft flabby muscles in wound area; 
muscles swell and harden abnormally in contraction; tests of 
strength, endurance, or coordinated movements compared with 
the corresponding muscles of the uninjured side indicate 
severe impairment of function.  If present, a severe injury 
would also show X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; or induration or atrophy of an entire 
muscle following simple piercing by a projectile.  38 C.F.R. 
§ 4.56(d)(4).

The evidence does not show a muscle injury of more than 
moderate degree.  There were no fractures, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  While there was an indication of a mild muscle 
loss in the area between the first and second metacarpals, as 
contemplated in the evaluation for a moderate muscle injury, 
the veteran has never exhibited the symptoms noted in the 
criteria for moderately severe or severe muscle injuries such 
as "indications on palpation of loss of deep fascia, or 
normal firm resistance of muscles compared with sound side," 
or "ragged, depressed and adherent scars indicating wide 
damage to muscle groups in missile track," "soft flabby 
muscles in wound area," or swelling and hardening of the 
muscle abnormally in contraction.  The March 2004 VA examiner 
noted full range of motion of all hand joints, and in June 
2004, the veteran was able to oppose his thumb to all fingers 
and perform tight handgrip.  Accordingly, the veteran's right 
hand muscle injury residuals of a grenade explosion are 
appropriately rated as no more than 10 percent disabling.
The Board must also consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
See DeLuca, supra..  Functional loss contemplates the 
inability of the body to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance, and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40.  As noted above, the VA 
examiner in February 2003, noted mild to moderate fatigue and 
mild to moderate weakness, but no pain or incoordination in 
flexing his fingers.  The Board finds that this additional 
functional impairment is contemplated in the disability 
rating currently assigned, which considers the cardinal signs 
and symptoms of muscle disability, including loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  See 
38 C.F.R. § 4.56(c).  Therefore, an increased evaluation is 
not warranted based on application of 38 C.F.R. §§ 4.40 and 
4.45 and DeLuca, supra.   

In summary, and for the reasons and bases set forth above, 
the Board finds the veteran is not entitled to a rating in 
excess of 10 percent for right hand muscle injury residuals 
of a grenade injury.

Nerve Injury

38 C.F.R. § 4.124a, Code 8515 provides that mild incomplete 
paralysis of the median nerve in the major upper extremity is 
rated as 10 percent disabling, that moderate incomplete 
paralysis of the median nerve in the major upper extremity is 
rated as 30 percent disabling, and that severe incomplete 
paralysis of the median nerve in the major upper extremity is 
rated 50 percent disabling.  Complete paralysis is rated as 
70 percent disabling.  Complete paralysis is manifested by 
the following: the hand inclined to the ulnar side; the index 
and middle fingers more extended than normal; considerable 
atrophy of the muscles of the thenar eminence; the thumb in 
the plane of the hand (ape hand); pronation incomplete and 
defective; absence of flexion of index finger and feeble 
flexion of middle finger; an inability to make a fist; the 
index and middle fingers remain extended; an inability to 
flex the distal phalanx of thumb; defective opposition and 
abduction of the thumb, at right angles to the palm; weakened 
wrist flexion; and pain with trophic disturbances. 

Under 38 C.F.R. § 4.124a, the term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type pictured for complete paralysis given with 
each nerve, whether due to varied level of the nerve lesion 
or to partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  

As noted above, EMG testing in March 2004 was essentially 
normal, with only neuropathy noted.  Hypesthesia to light 
touch and pinprick testing of the anatomical snuffbox on the 
right hand was present in March 2004.  Sensory touching was 
intact in June 2004, with the veteran reporting subjective 
complaints of tingling.  Deep tendon reflexes of the upper 
extremities were symmetrical bilaterally, and no focal 
neuromuscular deficits were noted objectively.  

Thus, the veteran's nerve injury disability is generally 
manifested by subjective complaints of numbness and tingling.  
Despite his repeated complaints, there is little, if any, 
objective evidence of impairment.  Motor strength is nearly 
full and sensory responses have been quite good and equal 
bilaterally.  There is also no evidence of atrophy, moderate 
sensory disturbance, loss of reflexes, or moderately impaired 
function.  These findings are consistent with no more than 
mild incomplete paralysis of the median nerve under Code 
8515.  Hence, the preponderance of the evidence is against an 
increased rating for right hand nerve injury, residuals of 
the grenade explosion.  

Finally, the Board has considered whether the February 2003 
VA examination findings, which noted gaps between the tips of 
the thumb, index, and middle fingers of the veteran's right 
hand and the palmar surface of the hand, warrant an increased 
rating under Codes 5228 or 5229.  In light of the more recent 
examination findings that noted full ranges of right hand 
joint motion (March 2004) and that the veteran was able to 
oppose his thumb to all fingers and perform tight hand grip 
(June 2004), the Board finds that there is no basis for a 
higher rating under Codes 5228 or 5229.  In this regard, it 
must be emphasized that the regulations do not give past 
medical reports precedence over current findings.  Francisco, 
supra.


ORDER

A rating in excess of 10 percent for right hand muscle injury 
residuals of a grenade explosion is denied.

A rating in excess of 10 percent for right hand nerve injury 
residuals of a grenade explosion is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


